Title: [Diary entry: 1 June 1786]
From: Washington, George
To: 

Thursday 1st. Thermometer at 68 in the Morning—72 at Noon and 70 at Night. Misting in the Morning and at Intervals all day with the wind at No. Et. and at times fresh. Rid to my Plantations at Muddy hole and in the Neck; at the

latter the People were setting Corn in the field of experiments, furthest cut. The Peas at this place have come up very indifferently, and looked badly. The Barley also did not assume the best appearance but the Oats looked well. Breaking up at both these places altho’ the grd. was vastly too wet for it. Removed my Cow pen & Sheep fold at home. Doctr. Craik was sent for to a Negro man named Adam in the Neck & to a Negro woman Amy at Muddy hole. After visiting these People & dining here he returned home. Mr. Shaw was sent to Alexandria on my business to day and returned in the Night.